Title: To Thomas Jefferson from Frederick Soffer, 14 July 1787
From: Soffer, Frederick
To: Jefferson, Thomas


Bordeaux, 14 July 1787. Is unknown to TJ, but aware of his “Uniform and Steady Attachment to the Interests of the United States and the Citizens thereof.” Has just arrived from Charleston in the ship Maryland,  of Baltimore, of which he is master and part owner; She is a fine ship of 300 tons, but there is little “Business … for her in these Seas”; is “meditating a Voyage to the Isle of France”; makes inquiries concerning the reception of American ships in that colony—whether they may carry freight from France to that place; whether they would be subject to duties in addition to those paid by French ships; whether they could carry flour and other products from America to the colony and be “Freely Received.”
